SECURITY AGREEMENT


This Security Agreement (this “Agreement”) is made as of April 23, 2020, by
BioRestorative Therapies, Inc., a Delaware corporation (the “Borrower”) as a
debtor and debtor in possession, pursuant to the Borrower’s chapter 11 case (the
“Chapter 11 Case”) under Title 11 of the United States Code, as amended, filed
in the Eastern District of New York (the “Bankruptcy Court”), Case No.
20-71757-reg, in favor of Auctus Fund, LLC, a Delaware limited liability
company, (together with its successors and assigns, the “Holder”).
Reference is hereby made to the following facts:
A. The Borrower is party to that certain Secured Term Note, dated as of the date
hereof, in the principal amount of $713,000.00 (as amended, restated,
supplemented or otherwise modified from time to time), (the “Note”);
B. In order to induce the Holder to loan the amounts referenced in the Note to
the Borrower, the Borrower has agreed to execute and deliver this Agreement and
grant the pledges and security interests described herein.
NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Definitions.  The meanings of all defined terms used herein shall be equally
applicable to the singular and plural forms of the terms defined.  In addition
to the terms defined in the preamble and recitals to this Agreement, the
following terms shall have the following meanings:
“Collateral” means, collectively, all right, title and interest of the Borrower
in, to and under the following personal property, whether now or hereafter
existing, whether now owned or hereafter acquired, and wherever located: All
accounts and all other rights to the payment of money (including without
limitation, pursuant to contracts, agreements or other arrangements, tax refunds
and insurance proceeds); chattel paper (both tangible and electronic);
commercial tort claims; contract rights; deposit accounts; documents; equipment
(including without limitation computer hardware and software embedded therein);
financial assets (including money of any jurisdiction); furniture; general
intangibles (including, without limitation, payment intangibles and software,
patents, trademarks, tradenames, copyrights, websites, web addresses and all
other intellectual property); goods; instruments; inventory; investment
property; letter-of-credit rights; machinery; software; supporting obligations;
real estate; leasehold interests; capital stock in subsidiaries of Borrower;
and, to the extent not included in the foregoing, all other personal property of
the Borrower of any kind or description; together with (a) all attachments,
accessions, accessories, tools, parts, supplies, increases, and additions to and
all replacements of and substitutions for any personal property described above,
(b) with respect to equipment and software, any and all licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications
and any model conversions, (c) all proceeds and products of any of the property
described above; and (d) all records and data relating to any of the property
described above, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, and all of the Borrower’s right, title, and
interest in and to all software required to utilize, create, maintain and
process any such records or data on electronic media, excluding, however,
avoidance power actions pursuant to the United States Bankruptcy Code (the
“Code”) and proceeds thereof).
“Loan Documents” means the Note and this Agreement, as such may be amended,
restated, supplemented or otherwise modified from time to time.
“Total Obligations” means, collectively, all obligations of the Borrower to
Holder, whether now existing or hereafter arising, under the Note and this
Agreement.
2. GRANT.
2.1 Grant of Security Interest.  To secure the prompt unconditional payment and
performance in full when due of all of the Total Obligations, the Borrower
hereby grants a continuing security interest in, and collaterally assigns and
transfers to the Holder, all of such Borrower’s right, title and interest in and
to the Collateral, wherever located and whether now owned or hereafter acquired
by Borrower or hereafter arising in favor of the Borrower.
2.2 Perfection, Third Parties, Further Assurances.  The Borrower authorizes the
Holder to file all UCC financing statements, and amendments thereto and
continuations thereof, describing the Collateral (including a description that
refers to the Collateral as all assets of the Borrower) necessary to perfect the
Holder’s security interest hereunder.  Where Collateral is in the possession of
a third party, if requested by the Holder, the Borrower will join with the
Holder in notifying the third party of the Holder’s security interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of the Holder.  The Borrower agrees to take whatever
other actions are reasonably requested by the Holder to perfect and continue the
perfection of the Holder’s security interest in the Collateral.  The Collateral
is and shall remain personal property even though all or any portion of the
Collateral may hereafter become attached or affixed to real property.  The liens
granted to Holder shall be senior to and shall prime all pre-petition liens.
Neither Holder nor any of the Collateral shall be subject to any surcharge under
section 506(c) of the Code.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
The Borrower hereby represents and warrants to, and covenants with, the Holder
as follows:
(a)
The Borrower is and will be the sole legal and beneficial owner and holder of
record of all of its Collateral.  The liens granted hereunder constitute valid
and perfected liens.  The Borrower shall, at the Borrower’s expense, take all
actions necessary or advisable from time to time to maintain the priority and
perfection of the liens granted to the Holder hereunder and shall not take any
actions that would alter, impair or eliminate said priority or perfection.

(b)
The correct legal name and jurisdiction of organization of the Borrower is set
forth in the initial paragraph hereof.  The Borrower shall not change any such
name or jurisdiction without giving at least thirty (30) days’ prior written
notice thereof to the Holder. The Borrower shall keep its Collateral and records
pertaining to such Collateral at the location set forth on the signature page
hereto and at any other location described in writing to the Holder.

(c)
The Borrower shall comply in all material respects with all laws, regulations,
judicial orders or decrees applicable to the Collateral.

(d)
The Borrower shall pay promptly when due any taxes, assessments, and
governmental charges or levies imposed upon the Collateral.

(e)
The Borrower shall advise the Holder promptly, in reasonable detail, of (i) any
lien made or asserted against any of the Collateral, and (ii) the occurrence of
any event or condition which could reasonably be expected to have a material
adverse effect on the validity, perfection or priority of the liens granted
hereunder.

(f)
The Borrower shall not sell, assign, transfer, set over to, or grant a lien to
any Person in or otherwise encumber the Collateral except with respect to  the
sale of inventory and obsolete or surplus assets or assets no longer used or
useful in the business in the ordinary course of business consistent with
Borrower’s past practices.

(g)
The Holder may, from time to time, upon prior notice to the Borrower (except
following the occurrence of an Event of Default under the Loan Documents when no
prior notice shall be required), contact account debtors to verify the validity,
amount or any other matter relating to any accounts by mail, telephone or
otherwise.  The Borrower shall cooperate fully with the Holder’s efforts to so
verify any accounts.

4. RIGHTS OF HOLDER.
4.1. Holder Appointed Attorney-in-Fact.  The Borrower hereby irrevocably
constitutes and appoints the Holder, its employees, agents, successors, assigns,
nominees and other transferees, its true and lawful attorney‑in‑fact, with full
power and authority and with full power of substitution, at the expense of the
Borrower, either in the Holder’s own name or in the name of the Borrower, at any
time and from time to time, in each case as the Holder in its sole discretion
may determine, upon the occurrence and during the continuance of an event of
default under the Loan Documents, including but not limited to failure to make
payment of principal and interest under the Note (an “Event of Default”):
(a) to take any action and execute any instruments that such attorney-in-fact
may deem necessary or advisable to accomplish the purposes of this Agreement
including, without limitation, in connection with the exercise of the rights and
remedies granted to the Holder hereunder;
(b) to ask, demand, collect, receive, receipt for, sue for, compound, and give
acquittance for any and all sums or properties that may be or become due,
payable, or distributable in respect of the Collateral or that constitute a part
thereof, with full power to settle, adjust, or compromise any claim thereunder
or therefor as fully as the Borrower could do;
(c) to endorse or sign the name of the Borrower on all instruments given in
payment or in part payment thereof and all documents of satisfaction, discharge,
or receipt required or requested in connection therewith; and
(d) to file or take any action or institute any case or proceeding that the
Holder may deem necessary or appropriate to collect or otherwise realize upon
any or all of the Collateral, or effect a transfer thereof, or cause any of the
Collateral to be transferred into its own name or the name or names of its
successors, assigns, nominees or other transferees, or that may be necessary or
appropriate to protect and preserve the right, title, and interest of the Holder
in and to the Collateral and the security intended to be afforded hereby.
4.1.1 All of the foregoing is subject to whatever conditions are established by
order of the Bankruptcy Court in approving the Borrower’s entry into the Loan
Documents and consistent with applicable Federal law.
4.2. Distributions, Conversion, etc.  So long as no Event of Default shall have
occurred and be continuing, the Borrower shall be entitled to:
(a) receive all cash or payments made in respect of the Collateral in accordance
with the terms of the Loan Documents; and
(b) exercise any and all consensual rights pertaining to the Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the Loan Documents.
All such rights of the Borrower shall cease if an Event of Default shall have
occurred and be continuing, and in each such case the Borrower shall (i) at the
request of the Holder, issue appropriate instructions that any such cash or
payments be made directly to the Holder or to such account as the Holder may
designate, and (ii) hold in trust for the Holder and immediately remit to the
Holder (with appropriate endorsements) any of the same received by the Borrower
for application to the Total Obligations in accordance with the Loan Documents.
4.3. No Assignment of Duties.  This Agreement constitutes an assignment of the
Collateral only and not an assignment of any duties or obligations of the
Borrower with respect thereto.  By its acceptance hereof and whether or not the
Holder shall have exercised any of its rights or remedies hereunder, the Holder
does not undertake to perform or discharge, and shall not be responsible or
liable for the performance or discharge of, any such duties or responsibilities.
The Borrower agrees that, notwithstanding the exercise by the Holder of any of
its rights hereunder, the Borrower shall remain liable for the full and prompt
performance of all of Borrower’s obligations and liabilities under or with
respect to the Collateral.
5. REMEDIES.
5.1. Generally.  Upon the occurrence of an Event of Default, and during the
continuance thereof, the Holder shall have, in addition to the rights, powers
and authorizations to collect the sums assigned hereunder, all rights and
remedies of a secured party under the UCC and under other applicable law,
including, without limitation, the following rights and remedies, subject only
to such Orders as may be entered by the Bankruptcy Court:
(a) The Holder may, in its sole discretion, (i) give all consents, waivers,
approvals, and ratifications required, permitted or requested under the
Collateral, (ii) take all actions required under the Collateral to succeed to
the Borrower’s interest therein, and (iii) otherwise act with respect thereto as
though it were the outright owner thereof (in each case, the Borrower hereby
irrevocably constituting and appointing the Holder the proxy and
attorney-in-fact of the Borrower, with full power and authority of substitution,
to do so);
(b) The Holder may, in its sole discretion, demand, sue for, collect,
compromise, or settle any rights or claims in respect of any Collateral, as
attorney-in-fact pursuant to Section 4.1 hereof or otherwise;
(c) The Holder may, in its sole discretion, sell, resell, assign, deliver, or
otherwise dispose of any or all of the Collateral, for cash or credit or both
and upon such terms, in such manner, at such place or places, at such time or
times, and to such persons or entities as the Holder thinks expedient, all
without demand for performance by the Borrower or any notice or advertisement
whatsoever except as expressly provided herein or as may otherwise be required
by applicable law;
(d) The Holder may, in its sole discretion, cause all or any part of the
Collateral held by it to be transferred into its name or the name of its
successor, assign, nominee or other transferee, in which case, such successor,
assign, nominee or other transferee shall have all of the rights and remedies of
the Holder hereunder; and
(e) The Holder may, in its sole discretion, set off against the Total
Obligations, or place an administrative hold or freeze on any and all sums
deposited with it or held by it, including any sums in any accounts maintained
with the Holder, with any withdrawal penalty relating thereto being an expense
of collection.
5.2. Public Sale.  The Holder shall give to the Borrower at least ten (10) days
prior written notice of the time and place of any public sale of the Collateral
or of the time after which any private sale is to be made.  The Borrower hereby
acknowledges that ten (10) days prior written notice of such sale or sales shall
be reasonable notice.  The Holder may enforce its rights hereunder without any
other notice and without compliance with any other condition precedent now or
hereafter imposed by law, regulation, judicial order or decree or otherwise (all
of which are hereby expressly waived by the Borrower, to the fullest extent
permitted by law).  The Holder may buy any part or all of the Collateral at any
public sale and if any part or all of the Collateral is of a type customarily
sold in a recognized market or is of a type which is the subject of
widely-distributed standard price quotations, the Holder may buy at private sale
and may make payments thereof by any means.  The Holder may apply the cash
proceeds actually received from any sale or other disposition to the reasonable
expenses of retaking, holding, preparing for sale, selling, and the like, to
reasonable attorneys’ fees, travel, and all other expenses which may be incurred
by the Holder in attempting to collect the Total Obligations or to enforce this
Agreement or in the prosecution or defense of any case or proceeding related to
this Agreement, and then to the Total Obligations in accordance with the
requirements of the Loan Documents.  To the extent that any of the Total
Obligations are to be paid or performed by a person or entity other than the
Borrower, to the extent permitted by applicable law, the Borrower waives and
agrees not to assert any rights or privileges which it may have under the UCC.
5.3. Private Sale.  The Borrower recognizes that the Holder may be unable to
effect a public sale of the Collateral by reason of the lack of a ready market
for the Collateral and that the Holder may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers.  The Borrower agrees
that any such private sales may be at prices and other terms less favorable to
the seller than if sold at public sales and that such private sales shall not
solely by reason thereof be deemed not to have been made in a commercially
reasonable manner.  Any such sale of all or a portion of the Collateral may be
for cash or on credit or for future delivery and may be conducted at a private
sale where the Holder or any other person or entity may be the purchaser of all
or part of the Collateral so sold.  The Borrower agrees that to the extent
notice of sale shall be required by law, at least ten (10) Business Days prior
notice to the Borrower of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  Subject to the foregoing, the Holder agrees that any sale of any
of the Collateral shall be made in a commercially reasonable manner.  The Holder
shall not incur any liability as a result of the sale of any of the Collateral,
or any part thereof, at any private sale which complies with the requirements of
this Section 5.3.  The Borrower hereby waives, to the extent permitted by
applicable law, any claims against the Holder arising by reason of the fact that
the price at which any of the Collateral, or any part thereof, may have been
sold at such private sale was less than the price that might have been obtained
at a public sale, even if the Holder accepts the first offer deemed by the
Holder in good faith to be commercially reasonable under the circumstances and
does not offer any of the Collateral to more than one offeree.
5.4. Proceeds; Deficiency.  The proceeds received by the Holder upon any sale or
other disposition of the Collateral shall be applied (a) first to the Holder’s
costs and expenses incurred in connection with such sale or other disposition,
(b) second, to the Total Obligations (in such order as the Holder shall
determine in its sole discretion) and (c) the remainder, if any, shall be
delivered to the Borrower.
5.5 Remedies Cumulative.  Each right, power and remedy of the Holder provided
for in this Agreement, and the Loan Documents, or now or hereafter existing at
law or in equity or by statute, shall be cumulative and concurrent and shall be
in addition to every other such right, power or remedy.  The exercise or
beginning of the exercise by the Holder of any one or more of the rights, powers
or remedies provided for in this Agreement and/or the Loan Documents, or in any
such other document, instrument or agreement now or hereafter existing at law or
in equity or by statute or otherwise, shall not preclude the simultaneous or
later exercise by the Holder of all such other rights, powers or remedies, and
no failure or delay on the part of the Holder to exercise any such right, power
or remedy shall operate as a waiver thereof.
6. BORROWER’S OBLIGATIONS NOT AFFECTED.
The obligations of the Borrower hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any exercise or
nonexercise, or any waiver, by the Holder of any right, remedy, power or
privilege under or in respect of any of the Total Obligations or any collateral
security therefor (including this Agreement and the Collateral); (b) any
amendment to or modification or restatement of the Loan Documents, or any of the
other documents contemplated thereby or ancillary thereto or any of the Total
Obligations; (c) any amendment to or modification of any instrument (other than
this Agreement) securing any of the Total Obligations; or (d) the taking of
additional collateral security for, or any other assurances of payment of, any
of the Total Obligations, or the release or discharge or termination of any
security or other assurances of payment or performance for any of the Total
Obligations (including any guaranties of the Total Obligations) or the liability
of the Borrower therefor; whether or not any of the Borrower shall have notice
or knowledge of any of the foregoing.  In order to sell, dispose or otherwise
realize upon the security interests and assignments herein granted and provided
for, and exercise the rights granted the Holder hereunder and under applicable
law, there shall be no obligation on the part of the Holder at any time to first
resort for payment to any other guarantors of the Total Obligations or any part
thereof or to resort to any other collateral security, property, liens or other
rights or remedies whatsoever, and the Holder shall have the right to enforce
the security interests and assignments herein provided for irrespective of
whether or not other proceedings are pending for realization upon or from any of
the foregoing.
7. TERMINATION.
Upon satisfaction in full of the Total Obligations, this Agreement shall be
deemed terminated and, at the expense of the Borrower, the Holder will release
its security interest in, and will duly assign, transfer and deliver to the
Borrower such of the Collateral as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement or the Loan Documents.
8. MISCELLANEOUS.
8.1 Demands and Notices.  Any demands or notices required or permitted by this
Agreement shall be in writing, and shall be deemed to have been given on the day
when delivered by hand or sent via facsimile (receipt confirmed), one day after
delivery to any national overnight delivery service (delivery charges prepaid),
or three days after deposit in the U.S. mails (postage prepaid, certified and
return receipt requested) at the address for the Borrower and the Holder set
forth in the Loan Documents or to such other address as the Borrower or the
Holder may designate in a notice given to the other in accordance with this
Section.
8.2 Amendments, Waivers, Etc.  No provision of this Agreement can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Holder and the Borrower expressly referring to the provision of this
Agreement to which such instrument relates and no such waiver shall extend to,
affect or impair any right of the Holder with respect to any of the Total
Obligations which is not expressly dealt with therein.  No course of dealing or
delay or omission on the part of the Holder in exercising any right, power or
privilege hereunder or under the Loan Documents shall operate as a waiver
thereof or otherwise be prejudicial thereto, nor shall any single or partial
exercise thereof preclude any other or future exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.
8.3 Further Assurances.  The Borrower, at its sole cost and expense, agrees to
do all such things and execute, acknowledge and deliver all such documents and
instruments as the Holder from time to time may reasonably request in order to
give full effect to this Agreement and to perfect and preserve the rights and
powers of the Holder hereunder.
8.4 Conflicts.  In the event of any conflict between any provision of this
Agreement and the Loan Documents, it is the express and absolute understanding
and agreement of the Borrower that this Agreement shall be interpreted so as to
be consistent with the Loan Documents and to give full effect to the rights
granted to the Holder herein and therein.  In the event that any conflict
between any provision of this Agreement and any order issued by the Bankruptcy
Court authorizing the Borrower to enter into this Agreement, the terms of such
order(s) shall control.
8.5 Provisions to Survive.  All representations, warranties, covenants and
agreements contained in this Agreement shall survive the execution and delivery
hereof and of the Loan Documents and shall continue in full force and effect
until all of the Total Obligations have been indefeasibly paid in full.
8.6 Governing Law; Jurisdiction.  This Agreement shall be deemed to be a
contract made under seal and shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts (without regard to its
conflicts of laws rules).  Any legal action, suit or proceeding arising out of
or relating to this Agreement shall, in the first instance, be instituted in the
United States Bankruptcy Court for the Eastern District of New York; provided,
however, if such Court, declines or otherwise lacks jurisdiction, then any legal
action, suit or proceeding arising out of or relating to this Agreement may be
instituted in any state or federal court in the Commonwealth of Massachusetts,
and the Borrower hereby irrevocably submits to the jurisdiction of each such
court in any such action or proceeding; provided, however, that the foregoing
shall not limit the Holder’s rights to bring any legal action or proceeding in
any other appropriate jurisdiction in its unrestricted discretion.
8.7 Miscellaneous Provisions.  This Agreement shall inure to the benefit of the
Holder, the Borrower and their respective successors, permitted assigns and
legal representatives.  The Borrower may not assign its obligations hereunder
without the prior written consent of the Holder.  This Agreement may be assigned
by the Holder in connection with any assignment, transfer or other disposition
(in whole or in part) of the Total Obligations or the Loan Documents by the
Holder.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement.  The
invalidity or unenforceability of any one or more sections of this Agreement in
their entirety or under certain circumstances shall not affect the validity or
enforceability of its remaining provisions or the invalid or unenforceable
provisions in different circumstances.  Captions are for ease of reference only
and shall not affect the meaning of the relevant provisions.  The meanings of
all defined terms used in this Agreement shall be equally applicable to the
singular and plural forms of the terms defined.
8.8 Holder’s Exoneration.  Under no circumstances shall the Holder be deemed to
assume any responsibility for or obligation or duty with respect to any part or
all of the Collateral of any nature or kind, or any matter or proceeding arising
out of or relating thereto, other than (a) to exercise reasonable care in the
physical custody of the Collateral and (b) if an Event of Default shall have
occurred and be continuing, to act in a commercially reasonable manner in
exercising its rights and remedies with respect to the Collateral.  Subject to
the foregoing, the Holder shall not be required to take any action of any kind
to collect, preserve or protect its or the Borrower’s rights in the Collateral.
8.9 Revival of Security Interests.  To the extent that the Borrower makes a
payment or other transfer to the Holder or the Holder receives any payment of
proceeds of the Collateral, which is later invalidated, declared to be a
fraudulent transfer or preference, set aside or required to be repaid under any
bankruptcy law, other law or equitable principle, the Holder’s security interest
in the Collateral shall be revived and continue as if the payment, transfer or
proceeds had never been received by the Holder.
8.10 Holder May Perform.  If the Borrower fails to perform any agreement
contained herein, the Holder may, upon three (3) days’ prior notice to the
Borrower, perform or cause the performance of such agreement, and the reasonable
costs and expenses of the Holder incurred in connection therewith shall
constitute Total Obligations, shall be secured by the Collateral, and shall be
jointly and severally payable by the Borrower forthwith upon demand.  Until
paid, the same shall bear interest at the default rate set forth in the Loan
Documents.
8.11 Marshalling.  The Holder shall not be required to marshal any present or
future collateral security (including but not limited to this Agreement and the
Collateral) for, or other assurances of payment of, the Total Obligations, or
any of them, or to resort to such collateral security or other assurances of
payment in any particular order.  To the extent that the Borrower lawfully may,
the Borrower hereby agrees that the Borrower will not invoke any law relating to
the marshalling of collateral that might cause delay in or impede the
enforcement of the Holder’s rights under this Agreement or under any other
instrument evidencing any of the Total Obligations or under which any of the
Total Obligations is outstanding or by which any of the Total Obligations is
secured or payment thereof is otherwise assured, and to the extent that it
lawfully may the Borrower hereby irrevocably waives the benefits of all such
laws.
8.12 Powers of Attorney.  The Borrower hereby acknowledges that each power of
attorney granted hereunder is irrevocable and shall be deemed coupled with an
interest.
8.13 Counterparts.  This Agreement may be executed in any number of
counterparts, each constituting an original, but all together shall constitute
one and the same instrument.
8.14 WAIVER OF JURY TRIAL, SERVICE OF PROCESS AND DAMAGES.
the borrower and, by its acceptance hereof, the Holder mutually hereby
knowingly, voluntarily and intentionally waive the right to a trial by jury in
respect of any claim based hereon, arising out of, under or in connection with
this agreement or any course of conduct, course of dealings, statements (whether
verbal or written) or actions of any party, including, without limitation, any
course of conduct, course of dealings, statements or actions of the Holder
relating to the administration or enforcement of this agreement or the Loan
Documents.  the borrower will not seek to consolidate any action in which a jury
trial has been waived with any other action in which a jury trial cannot or has
not been waived.
in any action or proceedings arising out of or relating to this agreement or the
interpretation or enforcement hereof, the borrower hereby absolutely and
irrevocably waives personal service of any summons, complaint, declaration or
other process and hereby absolutely and irrevocably agrees that the service
thereof may be made in the manner and to the address specified for notices in
section 8.1 hereof.
except as prohibited by law, the borrower hereby waives any right it may have to
claim or recover in any litigation any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages.
the borrower certifies that no representative, agent or attorney of the Holder
has represented, expressly or otherwise, that the Holder would not, in the event
of litigation, seek to enforce the foregoing waivers. the foregoing waivers
constitute a material inducement for the Holder to accept this agreement and
extend the credit facilities described in the Loan Documents.
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered under seal by their duly authorized officers as of
the date first set forth above.
BioRestorative Therapies, inc., a Delaware corporation




_____________________________________
By: Mark Weinreb
Title: President
Address: 40 Marcus Drive, Suite One, Melville, NY 11747


[Auctus Signature Block]